Citation Nr: 0402224	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  98-15 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an injury to the eyes.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel












INTRODUCTION

The veteran served on active duty from February 1961 to May 
1962.  He also served in the Alabama Army National Guard from 
April 15, 1978, to April 14, 1981, with periods of active 
duty for training from June 10, 1978 to June 24, 1978, June 
1, 1979 to June 16, 1979, and from July 26, 1980 to August 9, 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

REMAND

In May 2002, following a review of the record, the Board 
deferred adjudication of the issue on appeal pending 
additional development of the claim pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board obtained additional evidence, 
to include VA outpatient records and examination report.  The 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations which empowered the 
Board to issue written notification of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 
2002) and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The RO has not had the opportunity to review the 
additional evidence.

With regard to the Board's development in this matter, the 
veteran was to be afforded VA examination.  The record 
reflects that examination was conducted in September 2002.  
The examination report, however, indicates that the claims 
file was not made available for the examiner's review in 
conjunction with this examination as requested.  See, Stegall 
v. West, 11 Vet. App. 268 (1998).  

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.   

Accordingly, to ensure due process and assist the veteran in 
the development of his claim, this matter is REMANDED to the 
RO for further development as indicated below:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002)

2.  The RO is requested to forward the 
veteran's claims folder to the physician who 
conducted the September 2002 VA examination 
or another VA physician if this individual is 
unavailable for an addendum.  The examiner is 
requested to review the claims folder, to 
include the additional evidence received 
since the September 2002 VA examination.  

In an addendum the examiner is requested to 
indicate whether any change is warranted in 
the opinion render in September 2002 
regarding the question of whether any current 
eye disorder diagnosed may be reasonably 
attributed to the splashing of diesel fuel 
into the veteran's eyes in 1980.  If further 
examination is deemed necessary by another 
examiner, it should be conducted and an 
opinion obtained as to whether any diagnosed 
eye disorder, to include glaucoma with 
blindness of the left eye, may reasonably be 
attributed to the splashing of diesel fuel 
into the veteran's eyes in 1980.  

A complete rational should be provided for 
any opinion expressed.

3.  The RO is requested to readjudicate the 
issue on appeal, to include consideration of 
all additional evidence received since the 
supplemental statement of the case.  If the 
determination remains unfavorable to the 
veteran, he and his representative, if one is 
selected, should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	
                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




